Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 1/16/2020, which was received 7/30/2020. Acknowledgement is made to the amendment to claims 1 and 8. Applicant’s amendment and remarks have been carefully considered and were found persuasive, however, after further search and consideration the following new ground of rejection follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-11,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (PG PUB 20170193481) in view of Golden (PG PUB 20190020615).

n regards to claim 1, Szeto discloses a non-volatile machine-readable storage medium storing a program having instructions which when executed by a processor in a mobile device of a perspective seller will cause the processor to:
enable an alternative keyboard within an operating system of the mobile device of the prospective seller (Szeto, FIG 6), the alternative keyboard including:
Szeto teaches access to a database of available products for sale by the prospective entity of the alternative keyboard through interaction with the alternative keyboard (Szeto, para 0052, list of product are made available to keyboard), but does not specifically mention the prospective entity is the seller, Golden teaches access to a database of available products for sale by the prospective seller of the alternative keyboard through interaction with the alternative keyboard (Golden, abstract second client is the seller). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Szeto the use of the chat keyboard during interaction with the buyer since this will provide the same interface to assure that information is consistent.
access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard (Szeto, para 0006, “By way of illustrative example, consider a keyboard application that includes a series of selectable items representing gift cards from various merchants. In this example, a user may import the keyboard application into an active communication session of a messaging 
receive input on the alternative keyboard from the prospective seller in response to an inquiry received in a chat window on the mobile device of the prospective seller using the alternative keyboard (Golden, FIG 6)), 
select one of the products in response to the inquiry;
provide product data for one of the products from the database of available products using the chat window to the perspective purchaser (Golden FIG 6, Szeto, “…Link to the purchased product”), the mobile device of the prospective seller transmitting the product data to the remote device of the prospective purchaser (Golden FIG 7); and
provide access to the payment system within the chat window to the prospective purchaser; the mobile device of the prospective seller transmitting access to the payment system to the remote computing device from the prospective purchaser; and   wherein the prospective purchaser of the one of the products from the database of available products may complete payment without leaving the chat window using the payment processing system provided to the prospective purchaser by the prospective seller using the alternative keyboard in the chat window (Golden, FIG 5, shopping cart item item 402), native payment system included in shopping application, Szeto, para 0006).

In regards to claim 2, the combination of Szeto and Golden teaches wherein the instructions further cause the processor to enable the payment system enabled by the alternative keyboard to offer to the prospective purchaser the opportunity to input address information for a delivery of the one of the products within the chat window (Szeto, “…the transaction result page may provide an input field for entering an address to which a physical product should be shipped”).

In regards to claim 3, the combination of Szeto and Golden teaches wherein the payment system includes a hyperlink that is accessed using a web preview function of the software operating the chat window (Szeto, para 0006, “The service provider may then provide a uniform resource locator (URL) to the user device that links to a webpage that includes information about the completed transaction”).

In regards to claim 4, the combination of Szeto and Golden teaches wherein payment is confirmed to the user by a notification within the chat window (Szeto, para 

In regards to claim 6, the combination of Szeto and Golden teaches wherein the instructions further cause the processor to access multiple chat services through the same application, using the same chat window and alternative keyboard (Szeto, message application is placed into a plurality of service provider chat systems).

In regards to claim 7, the combination of Szeto and Golden teaches a user input device;
a display device; a processor; and a memory;
wherein the processor and the memory comprise circuits and software for performing the instructions on the storage medium (Szeto, FIG 1, item 100).

In regards to claim 8, the combination of Szeto and Golden teaches a system for completing a sale using a mobile device, the system comprising:
an alternative keyboard within an operating system of the mobile device of a prospective seller, the alternative keyboard including:
access to a database of available products for sale by the prospective seller using a user of the alternative keyboard through interaction with the alternative keyboard, and
access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard; and

select one of the products in response to the inquiry:
select and transmit product data for the one of the products from the database of available products [[in]] using the chat window to the prospective purchaser, the mobile device of the prospective seller transmitting the product data to the remote computing device of the prospective purchaser, and
transmit a access to the payment system within the chat window to the prospective purchaser, the mobile device of the prospective seller transmitting the product data to the remote computing device of the prospective purchaser, wherein the prospective purchaser of the one of the products from the database of available products may complete payment without leaving the chat window using the payment processing system provided to the prospective purchaser by the prospective seller using the alternative keyboard in the chat window. (see response to claim 1).

In regards to claim 9, the combination of Szeto and Golden teaches wherein the payment system enabled by the alternative keyboard offers to the prospective purchaser the opportunity to input address information for a delivery of the one of the products within the chat window (see response to claim 2).

In regards to claim 10, the combination of Szeto and Golden teaches wherein the payment system includes a hyperlink that is accessed using a web preview function of the software operating the chat window (see response to claim 3).

In regards to claim 11, the combination of Szeto and Golden teaches wherein payment is confirmed to the user by a notification within the chat window (see response to claim 4).


In regards to claim 13, the combination of Szeto and Golden teaches wherein multiple chat services may be accessed through the same application, using the same chat window and alternative keyboard (see response to claim 6).

In regards to claim 14, the combination of Szeto and Golden teaches a method of completing a sale, the method comprising enabling an alternative keyboard within an operating system of a mobile device of a prospective seller, the alternative keyboard including:
access to a database of available products for sale by the prospective seller using a user of the alternative keyboard through interaction with the alternative keyboard, and
access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard; and

in a chat window on the mobile device of the prospective seller using the alternative keyboard to:
select one of the products in response to the inquiry: provide an image of the one of the products from the database of available products [[in]] using the chat window to the prospective purchaser, the mobile device of the prospective seller transmitting the product data to the remote computing device of the prospective purchaser, and
provide access to the payment system within the chat window to the prospective purchaser, the mobile device of the prospective seller transmitting the product data to the remote computing device of the prospective purchaser, wherein the prospective purchaser of the one of the products from the database of available products may complete payment without leaving the chat window using the payment processing system provided to the prospective purchaser by the prospective seller using the alternative keyboard in the chat window. (see response to claim 1).

In regards to claim 15, the combination of Szeto and Golden teaches wherein the payment system enabled by the alternative keyboard offers to the prospective purchaser the opportunity to input address information for a delivery of the one of the products within the chat window (see response see to claim 2).

In regards to claim 16, the combination of Szeto and Golden teaches wherein the payment system includes a hyperlink that is accessed using a web preview function of the software operating the chat window.

In regards to claim 17, the combination of Szeto and Golden teaches wherein payment is confirmed to the user by a notification within the chat window (see response to claim 3).

In regards to claim 18, the combination of Szeto and Golden teaches wherein a history of all chat conversations and completed purchases are stored in association with a particular purchaser, the history suitable for use in subsequent communications about a product or completed purchase (see response to claim 5).

Claims 5,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (PG PUB 20170193481) in view of Golden and further in view of Davis, et al. (US PGPUB 20160267447).

In regards to claim 5,12,19, the combination of Szeto and Golden teaches payment for products within a message window, but does not specifically mention wherein the instructions further cause the processor to store a history of all chat conversations and completed purchases in association with a particular purchaser, the history suitable for use in subsequent communications about a product or completed purchase. Davis teaches wherein the instructions further cause the processor to store a 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Discussion of Prior art
Non-Patent Literature
	(i) Patel, Neil, “How to use Facebook Messenger to sell more E-commerce products” teaches a tutorial on the use of chat to sell products including the purchase option. Dated April 10, 2018
	(ii) Fingas, J. “Chat Viber hopes you’ll shop from its keyboard”, teaches and in-chat shopping app that allows sellers to communicate and consummate sales with buyers through chat. Dated 7/20/2017.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625